NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                  Argued July 8, 2015
                                Decided October 26, 2015

                                         Before

                         RICHARD A. POSNER, Circuit Judge

                         DIANE S. SYKES, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

No. 14-2036

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 13 CR 775-1
ALVARO LAZCANO-LEON,
    Defendant-Appellant.                        Ronald A. Guzmán,
                                                Judge.

                                       ORDER

        Alvaro Lazcano-Leon pleaded guilty to being in the United States without
permission after his removal, see 8 U.S.C. § 1326(a), and was sentenced within the
guidelines range to 55 months in prison. He argues on appeal that the government
delayed its § 1326(a) prosecution for 43 months until he had fully served a state sentence
for drug trafficking. As a consequence, he says, he was denied an opportunity to
persuade the district court to impose a sentence that would run at least in part
concurrently with his state sentence. The remedy he seeks is a reduction in his federal
sentence by the length of this delay in charging him. We disagree. The district court was
not required to award any discount for Lazcano-Leon’s state incarceration or any delay
in the federal prosecution. The district court, as it acknowledged, could have given him a
No. 14-2036                                                                        Page 2

discount as a matter of discretion but rejected this argument in mitigation. That choice
was not an abuse of discretion. We affirm the sentence.

       In 1994, after serving a federal sentence for possessing over 270 grams of heroin
with intent to distribute, Lazcano-Leon was deported to his native Mexico. In 2000, he
returned illegally to the United States. In 2010 he was sentenced to eight years in prison
by an Illinois court after he pleaded guilty to delivering a kilogram of cocaine to an
undercover police officer. He was paroled in 2013 after serving just 43 months. Before his
release the Illinois Department of Corrections had notified Immigration and Customs
Enforcement (which had lodged a civil detainer), and ICE agents took custody.

       A month later Lazcano-Leon was indicted on the § 1326(a) charge. He pleaded
guilty. A probation officer calculated a total offense level of 21 and criminal-history
category of III, yielding a guideline imprisonment range of 46 to 57 months. The total
offense level included a 16-level increase under U.S.S.G. § 2L1.2(b)(1)(A)(i) because
Lazcano-Leon had been deported after his 1994 heroin-trafficking conviction.

       At the sentencing hearing, the defense focused on what it called a “cruel” policy
by the government to withhold a § 1326(a) charge until after the target had served his
state sentence. The defense argued that Lazcano-Leon should get a discount for the 43
months he served on the state drug conviction because, as shown by the date of the ICE
detainer, someone in the government had known about the defendant’s unlawful
presence in the United States that entire time. The defense argued that if the government
had brought the § 1326(a) charge when the state drug charge was filed, Lazcano-Leon
would have tried to resolve the federal charge first (so that a conviction in state court
would not count toward his criminal-history score) and would have asked either the
federal court or the state court to run his sentences concurrently. Counsel represented
that Lazcano-Leon had reentered the United States to help his family.

      The government asked for a within-guidelines sentence, arguing that
Lazcano-Leon should not receive a break for his state incarceration because that term
was punishment for a different crime.

       The district court adopted the probation officer’s proposed findings and imposed
a 55-month term of imprisonment. In rejecting the argument that Lazcano-Leon should
receive a discount for his state imprisonment, the judge did not see “a basis for giving
him credit for any time that he has served in state court” because he was “selfish” in
committing crimes that hurt others and “our communities.” The judge reasoned that
No. 14-2036                                                                             Page 3

Lazcano-Leon’s drug crimes were significant and that a desire to be near and to help
family could not excuse trafficking drugs after crossing the border illegally. Drug
trafficking, the judge continued, is “a particular disease” that fuels crime and gang
activity in neighborhoods where drugs are sold. The judge concluded that protecting the
public from recidivist drug offenders like Lazcano-Leon was the most significant
sentencing factor.

      On appeal Lazcano-Leon first argues that the sentencing court committed a
procedural error by not explaining why it rejected his argument for a discount, yet
elsewhere in his brief he concedes that the sentencing court in fact addressed his
argument. That concession is sound since the court’s reasoning was clear. So
Lazcano-Leon’s appeal really rests on his further contention that the sentence imposed is
substantively unreasonable. He contends that the district court was required to give a
discount for the 43 months he served on his state drug conviction because the
government intentionally delayed bringing a § 1326(a) charge.

       The substantive reasonableness of a sentence is reviewed for abuse of discretion
in light of the factors in 18 U.S.C. § 3553(a). See United States v. Castro-Alvarado, 755 F.3d
472, 477 (7th Cir. 2014). As part of the sentencing judge’s duty to weigh a defendant’s
arguments in mitigation, the sentencing judge has the discretion to consider a delay in
charging a defendant under § 1326(a) as one factor in deciding the appropriate sentence.
See United States v. Estrada-Mederos, 784 F.3d 1086, 1091 (7th Cir. 2015); United States v.
Garcia-Segura, 717 F.3d 566, 568 (7th Cir. 2013).

       Lazcano-Leon’s argument misunderstands the nature of discretion. A sentencing
court is not required to accept an argument in mitigation, and here the judge concluded
that other § 3553(a) factors outweighed defendant’s contention about the timing of the
§ 1326(a) indictment. See United States v. Filipiak, 466 F.3d 582, 583 (7th Cir. 2006) (district
court must consider arguments under § 3553(a) for sentence below guideline range but is
not compelled to accept them). The judge emphasized the need to protect the public
from Lazcano-Leon as a recidivist drug offender, his two prior drug convictions, and his
commission of new crimes after returning to the United States unlawfully. See 18 U.S.C.
§ 3553(a)(1) & (2)(C); see also United States v. Horton, 770 F.3d 582, 586 (7th Cir. 2014)
(explaining that sentencing court had discretion to give one § 3553(a) factor less weight
than others); Garcia-Segura, 717 F.3d at 568 (same).

      Lazcano-Leon implies that the government’s timing was in bad faith, but he
presented no evidence of bad faith. Calling the government’s decision to wait
No. 14-2036                                                                            Page 4

“egregious” and “unreasonable,” as he does, ignores that the choice when to charge a
defendant is a matter of prosecutorial discretion. See United States v. Segal, 495 F.3d 826,
833 (7th Cir. 2007); United States v. Jarrett, 447 F.3d 520, 525 (7th Cir. 2006). Lazcano-Leon
points to nothing in the record suggesting that the government relied on an
impermissible factor such as race or religion in choosing to charge him only after he had
served his state sentence. See United States v. Armstrong, 517 U.S. 456, 464 (1996); United
States v. Moore, 543 F.3d 891, 899–900 (7th Cir. 2008). Lazcano-Leon committed unrelated
crimes in different jurisdictions (state and federal), and he cites no authority for the
argument that the federal government was required to bring the § 1326(a) charge sooner.
See Garcia-Segura, 717 F.3d at 569 (“[Defendant’s] state sentence was for drug and
firearm possessions, convictions in no way related to his federal offense of unauthorized
presence in the United States after removal.”).

       Lazcano-Leon asserts that the sentencing judge’s decision was unreasonable
because the judge found that the delay was “intentional” and “that there is a policy of
delaying charges,” which had deprived him of serving his sentences concurrently. The
judge acknowledged that Lazcano-Leon lost the opportunity to seek concurrent
sentences because of the delay but not that he was entitled to concurrent sentences.
There is no reason to assume that federal prosecutors would have interfered with
Lazcano-Leon’s state drug prosecution by taking him out of state custody to proceed
first with the federal charge even if he had been charged immediately with violating
§ 1326(a). And there is no support for Lazcano-Leon’s assumption that the state court
would have run his sentence concurrently.

       Lazcano-Leon disagrees with the judge’s weighing of the § 3553(a) factors, but the
record shows that the judge addressed and rejected his argument that he should receive
a discount for the government’s delay in charging him. The judge provided a sufficient
explanation that other factors warranted a within-guidelines sentence. Because
Lazcano-Leon has shown no abuse of discretion, we AFFIRM his sentence.